Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 1 of 25 PageID #: 465




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

                                        Electronically Filed

 DAVID MALAGESE and                        )
 GABRIELLE CHAPPELL, on behalf             )
 of all persons similarly situated,        )
                                           )
                         Plaintiffs,       ) Civil Action No.: 3:17-CV-489-GNS-RSE
                                           )
 v.                                        ) PLAINTIFFS’ MOTION TO COMPEL
                                           ) DISCOVERY
                                           )
 FIFTH THIRD BANK,                         )
                                           )
                         Defendant.        )
 __________________________________________)

             PLAINTIFFS’ MOTION TO COMPEL DEFENDANT TO
        PRODUCE DOCUMENTS RESPONSIVE TO DISCOVERY REQUESTS


        Pursuant to Rule 34 of the Federal Rules of Civil Procedure and Rule 37.1 of the Local

 Rules of Civil Procedure, and for the reasons more specifically set forth in the accompanying

 Brief in Support, Plaintiffs David Malagese and Gabrielle Chappell request this Court to compel

 Defendant Fifth Third Bank to produce documents responsive to Plaintiffs’ requests for

 production related to Fifth Third’s overdraft fee practice. Plaintiffs’ request a hearing and oral

 argument on this motion.
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 2 of 25 PageID #: 466




                                              TABLE OF CONTENTS


                                                                                                                              Page


 I     INTRODUCTION .............................................................................................................. 1

       A.        Fifth Third Customer Welcome Kit ........................................................................ 2

       B.        Employee Training Documents Relating to the Bank’s Overdraft Policies ........... 2

       C.        Brochures, Pamphlets and Promotional Material Given to Customers Explaining
                 Overdrafts/Overdraft Policies ................................................................................. 2

       D.        Video Explaining Overdrafts/Overdraft Policies .................................................... 3

       E.        Change In Terms Documents/Notices .................................................................... 3

 II    CONCISE STATEMENT OF NATURE OF THE CASE ................................................. 4

 III   STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY ................... 4

 IV    LEGAL STANDARD ....................................................................................................... 11

 V     VERBATIM LISTING OF DISCOVERY RESPONSES AND ARGUMENT............... 11

       A.        Fifth Third Customer Welcome Kit ...................................................................... 11

       B.        Employee Training Documents Relating to the Fifth Third’s Overdraft Policies 15

       C.        Brochures, Pamphlets and Promotional Material Given to Customers Explaining
                 Overdrafts/Overdraft Policies ............................................................................... 16

       D.        Video Explaining Overdrafts/Overdraft Policies .................................................. 17

       E.        Change In Terms Documents/Notices .................................................................. 18

 VI    CONCLUSION ................................................................................................................. 19




                                                                i
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 3 of 25 PageID #: 467




                                                  TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

 Cases

 Hiser v. Volkswagen Grp. of Am., Inc.,
        No. 5:14-CV-170-TBR-LLK, 2016 WL 11409339 (W.D. Ky. Aug. 1, 2016) ................. 11

 Rules

 Fed. R. Civ. P. 26(b) ................................................................................................................. 1, 11

 Fed. R. Civ. P. 34 ............................................................................................................................ 1

 Regulations

 12 C.F.R. 1005.17 ................................................................................................................... 12, 18




                                                                        ii
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 4 of 25 PageID #: 468




 I      INTRODUCTION

        The scope of discovery in a civil action is broad, and allows parties to obtain discovery

 regarding any nonprivileged matters that are relevant to their claims or defenses considering the

 proportional needs of the case. Fed. R. Civ. P. 26(b). Parties are permitted to seek discovery

 through a variety of means, including written discovery, depositions, or most often, a

 combination of both.

        Although Rule 26(b) permits broad discovery, and this is a proposed class action,

 Plaintiffs agreed to bifurcate discovery such that the first phase would primarily apply to

 Plaintiffs’ individual claims against Fifth Third, and class and further merits discovery would

 occur in a second phase after dispositive motion practice. Even so, Plaintiffs made clear to Fifth

 Third that there were certain subjects on which they needed discovery that would apply not just

 to the individually named Plaintiffs, but to the putative class as a whole. One of these subjects

 was Fifth Third’s overdraft fee practice throughout the duration of the proposed class period.

 The parties memorialized this understanding in their amended joint report outlining their

 proposed discovery plan, which they filed with the Court on May 3, 2018, and the Court adopted

 on May 15, 2018. (Dkt. Nos. 42, 43.)

        While Fifth Third has actively participated in discovery, including meet and confer

 conferences with Plaintiffs to address discovery deficiencies, Fifth Third has withheld certain

 documents that relate to its overdraft fee practice during the putative class period, and has failed

 to confirm whether its production of certain categories of documents is complete. These

 documents are responsive to Plaintiffs’ First Set of Requests for Production; were referred to by

 Fifth Third’s Rule 30(b)(6) witness as the basis for his deposition testimony; and have been the

 subject of meet and confer discussions between the parties. Although the parties have been able



                                                   1
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 5 of 25 PageID #: 469




 to resolve the vast majority of discovery deficiencies subject to meet and confer efforts, these

 few categories of documents remain in dispute.

        Given that the parties have reached an impasse as to these discovery issues, Plaintiffs’

 seek the Court’s assistance. Specifically, Plaintiffs’ move to compel the Court to require Fifth

 Third to produce the following documents which are responsive to the identified Requests for

 Production (“RFP”):

        A.       Fifth Third Customer Welcome Kit

             •   All additional versions of any agreement and other contracts, including all

                 additional versions of opt-in agreements and forms, contractual disclosures that

                 contain information regarding the overdraft fee practice, and all documents

                 regarding, referring or relating to the agreements, including but not limited to all

                 schedules of fees for services and notices or messages sent to customers reflecting

                 revisions or modifications, (RFP No. 4);

             •   Documents describing Fifth Third’s overdraft policies, (RFP Nos. 7(a)-(c), (e)).

        B.       Employee Training Documents Relating to the Bank’s Overdraft Policies

             •   All documents pertaining to how employees are to respond to questions or

                 complaints concerning overdraft fees, (RFP No. 7(g)).

        C.       Brochures, Pamphlets and Promotional Material Given to Customers
                 Explaining Overdrafts/Overdraft Policies

             •   All additional versions of any agreement and other contracts, including all

                 additional versions of opt-in agreements and forms, contractual disclosures that

                 contain information regarding the overdraft fee practice, and all documents

                 regarding, referring or relating to the agreements, including but not limited to all

                 schedules of fees for services and notices or messages sent to customers reflecting


                                                   2
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 6 of 25 PageID #: 470




                revisions or modifications, (RFP No. 4);

            •   Documents describing Fifth Third’s overdraft policies, (RFP No. 7(a)-(c), (e)).

       D.       Video Explaining Overdrafts/Overdraft Policies

            •   All additional versions of any agreement and other contracts, including all

                additional versions of opt-in agreements and forms, contractual disclosures that

                contain information regarding the overdraft fee practice, and all documents

                regarding, referring or relating to the agreements, including but not limited to all

                schedules of fees for services and notices or messages sent to customers reflecting

                revisions or modifications, (RFP No. 4);

            •   Documents describing Fifth Third’s overdraft policies, (RFP No. 7(a)-(c), (e)).

       E.       Change In Terms Documents/Notices

            •   All versions of any agreements and other contracts, including all versions of opt-

                in agreements and forms, contractual disclosures that contain information

                regarding the overdraft fee practice, and all documents regarding, referring or

                relating to the agreements, including but not limited to all schedules of fees for

                services and notices or messages sent to Plaintiffs reflecting any revision or

                modification of that/those documents, during the class period, (RFP No. 3(a));

            •   All additional versions of any agreement and other contracts, including all

                additional versions of opt-in agreements and forms, contractual disclosures that

                contain information regarding the overdraft fee practice, and all documents

                regarding, referring or relating to the agreements, including but not limited to all

                schedules of fees for services and notices or messages sent to customers reflecting

                revisions or modifications, (RFP No. 4).



                                                  3
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 7 of 25 PageID #: 471




 II     CONCISE STATEMENT OF NATURE OF THE CASE

        This is a proposed consumer class action based on Fifth Third’s unlawful conduct in

 assessing overdraft fees when there was enough money in customers’ accounts to cover the

 transactions, in direct breach of the Bank’s consumer account agreements.

 III    STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY

        In preparation for discovery, in April 2018, the parties prepared a Joint 26(f) report laying

 out their differing views on discovery. (Dkt. No. 36.) Generally speaking, the parties differed

 on the need to bifurcate discovery, and limit an initial phase to Plaintiffs’ individual claims.

        After the initial scheduling conference, the parties further met and conferred to address

 the bifurcation of discovery, and Plaintiff explained that if discovery was bifurcated and limited

 primarily to the Plaintiffs’ individual claims, there would still be a few subjects on which

 Plaintiffs would need broader discovery in the initial phase. (See Ex. A, Letter from Eddie Kim

 to Joseph Tucker and related Email.)1 Specifically, Plaintiffs needed 1) all agreements relating

 to Fifth Third’s overdraft fee practice for the full class period; 2) information regarding Fifth

 Third’s overdraft fee practice, including how and when different types of transactions post to the

 account and how overdraft fees are determined and when they post, that have been in effect

 during the class period; and 3) transactional information for the named Plaintiffs, including

 transactional database records.2 Fifth Third agreed to these requests, and they were




 1
   Emails between counsel in this case often include long email strings reflecting conversations on
 prior issues. Plaintiffs are only producing the portion of those email strings that reflect the
 discussion at issue.
 2
   Notably, Fifth Third has refused to produce the transactional database records for the named
 Plaintiffs, or respond to basic discovery requests related to its core database program. Although
 this is not a subject of this motion to compel, Plaintiffs will be seeking transactional data, and
 complete information about the core database, for the full class and class period in the next phase
 of discovery.


                                                   4
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 8 of 25 PageID #: 472




 memorialized in the parties’ amended joint report outlining the proposed discovery plan, which

 was adopted by the Court. (Dkt. Nos. 42, 43.)

        Following entry of the Joint Scheduling Order, the parties began discovery. Relevant to

 this motion, Plaintiffs served their first set of requests for production on June 28, 2018, to which

 Fifth Third provided objections and responses on September 4, 2018. Fifth Third also produced

 documents on September 5, 2018. Plaintiffs’ requests sought documents specific to the

 Plaintiffs and their individual claims, but also more generally requested documents related to

 Fifth Third’s overdraft fee practice. (See Ex. B, Plaintiffs’ First Set of Requests for Production

 (“RFP”), including Fifth Third’s Responses.)

        In early September 2018, the parties sought an extension of the initial discovery deadline,

 as well as the other deadlines in the case, because the Court had yet to rule on Plaintiffs’ motion

 for leave to amend the operative complaint, and the parties were continuing to work together to

 refine the claims at issue in the suit. (Dkt. No. 50.) The Court entered an Order extending all

 deadlines by 120 days. (Dkt. No. 51.)

        Throughout the fall, the parties continued to discuss the claims at issue and, in mid-

 January, Plaintiffs indicated their intention to take a Rule 30(b)(6) deposition of Fifth Third.

 Plaintiffs served the notice of the deposition (which was set for February 22, 2019) to Fifth Third

 on January 29, 2019. (Ex. C, Notice of Fifth Third 30(b)(6) Deposition.)

        Following service of the notice, Fifth Third’s counsel indicated that the date set for the

 deposition would not work due to scheduling conflicts, and asked if Plaintiffs would be willing

 to move the deposition to mid-April. Knowing this would require a second extension of the

 Scheduling Order, Plaintiffs agreed to the extension assuming the Court granted it, which it did.

 (Dkt. Nos. 57, 58.)




                                                   5
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 9 of 25 PageID #: 473




        In the meantime, Plaintiffs met and conferred with Fifth Third regarding deficiencies in

 its responses to Plaintiffs’ first requests for production. A call was held between the parties on

 February 4, 2019, and Plaintiffs’ followed up by email the next day summarizing the call and the

 discovery that Fifth Third had failed to produce, but needed to provide. (Ex. D, Email from

 Emily Kirk to Joseph Tucker.)

        On March 19, 2019, Plaintiffs sent an email to Fifth Third asking when they could expect

 the supplemental production given that they had requested it to be produced by the end of

 February. Plaintiffs’ also requested dates for the April deposition of Fifth Third. (Ex. E, Email

 from Emily Kirk to Young-Eun Park.) While Plaintiffs received Fifth Third’s supplemental

 production of documents on March 26, 2019, along with its supplemental responses, Fifth Third

 did not provide dates for the deposition. (Ex. F, Fifth Third’s Responses to Plaintiffs’

 Supplemental Discovery Requests.)

        A few days later, Fifth Third asked if Plaintiffs again would be willing to extend the

 discovery deadline by 90 days as a result of Fifth Third’s acquisition of another financial

 institution which would preoccupy its employees. Plaintiffs agreed, and the Court again

 amended the Scheduling Order. (Dkt. Nos. 59, 60.) Fifth Third’s counsel also proposed June 19

 as the date for the Rule 30(b)(6) deposition, to which Plaintiffs agreed. (Ex. G, Emails between

 counsel regarding deposition date.) On May 13, 2019, Plaintiffs’ again noticed Fifth Third’s

 30(b)(6) deposition for June 19. (Ex. H, Notice of Fifth Third’s Rule 30(b)(6) Deposition.)

        On June 19, 2019, Plaintiffs took Fifth Third’s Rule 30(b)(6) deposition. Plaintiffs

 covered a number of topics, including general information about Fifth Third’s overdraft practice.

 When discussing the account opening process, Fifth Third’s witness, Ben Mendelsohn, discussed

 a Welcome Kit that is provided to customers. Mr. Mendelsohn also described a video and




                                                  6
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 10 of 25 PageID #: 474




  promotional materials that are provided to customers to explain the policies, as well as related

  employee training outlines:

                 Q.      Okay.· So let's -- let's talk about a customer that comes in --
                 in the branch.· After getting the basic information and going through
                 the kinds of accounts that are available and the customer elects to
                 take a checking account, what's the next thing that -- that happens?

                 A.· · · · ·So prior to the conversation, the customer is provided with
                 our welcome kit, which includes the rules and regulations applicable
                 to all of our deposit accounts. ·The banker would have a discussion
                 with the customer about what the right account for them would be
                 and then would process it in our systems.

                 Q.· · · · ·So every customer that sits down to talk ·about a checking
                 account, the first thing that's ·done, they're given a welcome kit with
                 the rules and ·regulations?

                 A.· · · · ·That's correct.

                 Q.· · · · ·And if they chose to open an account, ·great, if they don't,
                 they -- they leave with your welcome kit?

                 A.· · · · ·That's right.

                 Q.· · · · ·Is there a process in opening the account to go over the
                 posting process and the overdraft fees?

                 A.· · · · ·It is one of the discussion topics that we expect our bankers
                 to cover.

                 Q.· · · · ·Is there specific training materials that outlines the -- what
                 -- what you want them to cover?

                 A.· · · · ·Yes.

                 Q.· · · · ·In -- in doing that training, are they supposed to reference
                 either the rules or the reg -- and regulations, the opt-in form or
                 something else?

                 A.· · · · ·So they have three points of reference, the rules and
                 regulations that are provided to the customer, the opt-in form where
                 we require a decision, and the video content explaining an overdraft
                 that you showed earlier on the website.




                                                    7
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 11 of 25 PageID #: 475




               Q.· · · · ·And so as it -- as it relates to training, ·what are they trained
               to -- to do with the rules and·regulations as it relates to overdrafts?

               A.· · · · ·To explain how the processing works.
               Q.· · · · ·Are -- are they supposed to open up the ·rules and
               regulations and point out the section?

               A.· · · · ·I am out of my depth on that topic. I ·don't have the -- the
               details on exactly how the training is -- is handled.

  (Ex. I, Deposition Transcript of Ben Mendelsohn (“Mendelsohn Dep. Tr.”), June
  19, 2019, at 141:14 – 143:10.)

        The witness further stated:

               Q.· · · · ·Okay.· Is there any fee schedule outside ·of the -- the fee
               information provided in the rules and regulations?

               MR. TUCKER:· Objection to the form. You can answer.

               A.· · · · ·There are instances on product content or disclosures where
               we also reference certain fees applicable to that account.

               Q.· · · · ·Are there any brochures or pamphlets used with customers
               that explain or discuss overdraft coverage?

               A.· · · · ·Yes.· The welcome kit and deposit account rules and
               regulations that are provided to the customer at account origination
               or at a time where a customer changes their account type cover all
               of the overdraft disclosures.

               Q.· · · · ·In a pamphlet type?

               A.· · · · ·It is a package of a welcome kit with the deposit account
               rules and regulations.

               Q.· · · · ·Maybe I'm confused.· So I -- I understand what's in the
               rules and regulations.· Is there a separate document or a set of
               documents that discuss overdraft issues?

               A.· · · · ·Yes.

               Q.· · · · ·And that's called what?




                                                    8
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 12 of 25 PageID #: 476




                 A.· · · · ·It's part of the welcome kit with the deposit account rules
                 and regulations that is provided to the customer at account
                 origination.

                 Q.· · · · ·Is it a letter?· Is it a form?· Is it a brochure, marketing type
                 brochure?
                 A.· · · · ·It is a portfolio with pages that you turn that explains the
                 different products available to the customer and also encapsulates
                 the deposit account rules and regulations for the customer's review.

                 Q.· · · · ·As it relates to overdrafts?

                 A.· · · · ·Yes.

  (Id., at 146:7- 147:17.) In the course of the deposition, Mr. Mendelsohn also referenced change

  in account terms notices that are sent to customers when Fifth Third changes its account

  agreements and other contracts (documents that Fifth Third previously said it did not have in

  response to Plaintiffs’ discovery requests). (Ex. I, at 92:25 – 94:3; Ex. F.)

         At the conclusion of the deposition, Plaintiffs indicated to Fifth Third that they would be

  following up regarding the documents mentioned in the deposition but that had not been

  produced. Although the parties had not received the deposition transcript yet, because the

  discovery period was 30 days from closing, Plaintiffs emailed Fifth Third on June 29, 2019 and

  requested the Welcome Kit, copies of brochures, pamphlets and any other promotional material

  given to customers explaining overdraft policies, the video shown to new customers, and the

  employee training materials relevant to overdraft policies. The deposition transcript arrived a

  few days later and Fifth Third asked if there were any additional documents needed per the

  transcript. Plaintiffs responded requesting the change in terms documents. (See Ex. J, Email

  between counsel regarding supplemental discovery needed.)

         During the week of July 15, Fifth Third called and asked if Plaintiffs would again be

  willing to extend the discovery deadline by 60 days because there was concern that Fifth Third




                                                     9
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 13 of 25 PageID #: 477




  could not pull together the requested documents by the end of the discovery period. Plaintiffs

  stated that they would not oppose Fifth Third’s motion, which the Court granted. (Dkt. Nos. 61,

  62.)

         Plaintiffs did not hear anything further from Fifth Third until Plaintiffs emailed on

  September 17, 2019 asking when they could expect the supplemental discovery since the initial

  phase of discovery was set to expire on September 27, 2019. Fifth Third responded that day by

  sending the supplemental discovery, and apologized because it thought the discovery had already

  been sent but, in fact, it had not. (Ex. K, Email from Young-Eun Park, with second supplemental

  discovery responses, dated August 27, 2019.) Of the six categories of documents Plaintiffs had

  requested, Fifth Third objected outright to three, refusing to provide any documents in response.

  This included the request for production of the Welcome Kit and employee training materials.

  Further, Fifth Third only provided six pages of documents, along with a link to a video,

  responsive to the other three categories of documents requested (i.e., promotional materials,

  video, and changes in terms), which raises questions as to why it was necessary for Fifth Third to

  obtain a discovery extension for such a small production.

         On September 24, 2019, Plaintiffs emailed Fifth Third again, requesting documents

  responsive to the categories to which Fifth Third had objected. (Ex. L, Email from Emily Kirk to

  Young-Eun Park.) Further, given the small size of the production, Plaintiffs asked Fifth Third to

  confirm that the production included all responsive documents within Fifth Third’s possession,

  custody and control related to promotional materials, changes in terms, and the video, as well as

  to provide the dates on which the produced documents had been used by the Bank. Plaintiffs

  asked for a response by September 26, 2019, but Fifth Third has not responded to date.




                                                  10
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 14 of 25 PageID #: 478




  IV     LEGAL STANDARD

         Federal Rule of Civil Procedure 26(b)(1) provides:

                 Parties may obtain discovery regarding any nonprivileged matter
                 that is relevant to any party's claim or defense and proportional to
                 the needs of the case, considering the importance of the issues at
                 stake in the action, the amount in controversy, the parties' relative
                 access to relevant information, the parties' resources, the importance
                 of the discovery in resolving the issues, and whether the burden or
                 expense of the proposed discovery outweighs its likely benefit.

  This Court has interpreted this provision, as amended in 2015, to “allow parties the opportunity

  to fully explore information that may bear on their claims or defenses” with the exception that

  the “information sought cannot be privileged, it must be relevant, and the scope must be

  proportional to the case.” Hiser v. Volkswagen Grp. of Am., Inc., No. 5:14-CV-170-TBR-LLK,

  2016 WL 11409339, at *2 (W.D. Ky. Aug. 1, 2016), objections overruled, No. 5:14-CV-00170-

  TBR, 2017 WL 402988 (W.D. Ky. Jan. 30, 2017). While the movant bears the burden of

  demonstrating relevance, the bar is low, as relevance is “construed broadly.” Id. In addition, it

  is the opposing party who “must show that the material sought either falls beyond the scope

  of relevance, or is so marginally relevant that the potential harms of production outweigh the

  presumption in favor of broad disclosure.” Id. at *4-5 (citation omitted).

  V      VERBATIM LISTING OF DISCOVERY RESPONSES AND ARGUMENT

         A.      Fifth Third Customer Welcome Kit

         In Plaintiffs’ First Requests for Production, they specifically asked for not only all

  versions of agreements and contracts, but also all versions of disclosures containing information

  regarding Fifth Third’s overdraft fee practice and all documents referring to the agreements. In

  addition, Plaintiffs’ requested documents describing overdrafts and overdraft fees, Fifth Third’s




                                                  11
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 15 of 25 PageID #: 479




  policies related to them, and communications with customers regarding the policies. See, RFP

  Nos. 4 and 7 (a)–(c), (e):

         REQUEST FOR PRODUCTION NO. 4:

                          To the extent the AGREEMENTS or other contracts provided to
                 PLAINTIFFS that YOU identified as responsive to Request No. 3 differ from the
                 AGREEMENTS or other contracts that YOU provided to other members of the
                 putative class as defined in the SAC, please produce ALL additional versions of
                 any AGREEMENT(s) and other contracts, including all additional versions of
                 opt-in agreements and forms (pursuant to Regulation E, 12 C.F.R. 1005.17),
                 contractual disclosures that contain information regarding the overdraft fee
                 practice, and all DOCUMENTS regarding, referring or relating to the
                 AGREEMENT(s), including but not limited to all schedules of fees for services
                 and notices or messages sent to customers reflecting any revision or modification
                 of that/those DOCUMENT(s), during the CLASS PERIOD.

         REQUEST FOR PRODUCTION NO. 7:

                 With respect to YOUR OVERDRAFT POLICIES, produce the following:

                     a   All DOCUMENTS in which YOU define, describe or otherwise use the
                         terms “Overdraft” and/or “Overdraft Fees;”

                     b   All DOCUMENTS, including communications with customers, reflecting
                         YOUR policies, practices, or procedures of levying overdraft fees and/or
                         the sequence or manner in which YOU post debits to YOUR customer
                         accounts;

                     c   All DOCUMENTS created, received or sent at any time, in which YOU
                         state or describe the process by which, or the time at which, ITEMs will be
                         debited from, or credited to, a customer’s account; and

                     e. All DOCUMENTS created, received or sent reflecting the manner by
                        which YOU post and batch each type of transaction (including but not
                        limited to deposits, cash withdrawals, checks, automatic payments,
                        electronic debit card transactions, as well as resultant fees).

  (Ex. B, Request for Production (Set One) with Def. Resp.)

         Fifth Third objects to producing the Welcome Kit because it was not used during the time

  Plaintiffs opened their accounts. (Ex. K.) Even if this is the case, and Fifth Third has provided

  no information as to when the Welcome Kit was used by the Bank, the information in the


                                                  12
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 16 of 25 PageID #: 480




  Welcome Kit is clearly responsive to Plaintiffs’ discovery requests, and includes information

  falling into those broader categories of discovery that Fifth Third agreed to produce in the first

  phase of discovery even if not specifically applicable to the named Plaintiffs.

         According to Fifth Third’s 30(b)(6) witness, Mr. Mendelsohn, the Welcome Kit includes

  integral information about the Bank’s overdraft fee practice as presented to customers.

  Specifically, he states there is a portfolio that “encapsulates the deposit account rules and

  regulations for the customer’s review” as it relates to overdrafts. (Ex. I, Mendelsohn Dep. Tr., at

  146:7-147:17.)

         Information describing Fifth Third’s overdraft fee practices is clearly responsive to RFP

  Nos. 4 and 7 (a)-(c) and (e). In fact, RFP No. 7(b) specifically asks for communications with

  customers reflecting the Bank’s policies, practices or procedures of levying overdraft fees.

  Moreover, whether or not Fifth Third was using the Welcome Kit when Plaintiffs opened their

  accounts should not matter given that the parties agreed to broader discovery related to Fifth

  Third’s overdraft fee practices during the entire putative class period.

         Moreover, as Plaintiffs noted when they requested broader discovery for certain

  categories of information, the individually named Plaintiffs have maintained accounts with Fifth

  Third throughout what amounts to the entirety of the proposed class period. The class period

  runs from August 2011 through the date on which the class is certified. (Dkt. Nos. 35, 52.)

  Plaintiff Chappell opened her account in July 2011 and closed it in 2016, and Plaintiff Malagese

  opened his account in March 2013 and continues to maintain an account. Accordingly, whether

  or not Plaintiffs received the Welcome Kit specifically, the Kit clearly describes Fifth Third’s

  overdraft practices as they applied during the time in which Plaintiffs have maintained accounts

  with the Bank. Moreover, since Fifth Third did not provide dates as to when it used the




                                                   13
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 17 of 25 PageID #: 481




  Welcome Kit, it is impossible to determine whether Plaintiff Malagese may have received it

  when he opened a joint account with Fifth Third in 2014, or if the Plaintiffs may have received

  during a subsequent inquiry about different products or services offered by the Bank.

         When asked about account opening and how Fifth Third’s overdraft policies are

  explained to customers, Mr. Mendelsohn referred to the Welcome Kit as a basis for his

  testimony. He did not specify that the Welcome Kit did not apply to the time period in which

  Plaintiffs opened their accounts, nor did he describe alternative account opening processes. He

  only referred to use of the Welcome Kit., and Fifth Third’s counsel did not object to this line of

  questioning. Given that Mr. Mendelsohn relied on the Welcome Kit as the basis for his

  testimony, and counsel did not object, it is not appropriate for Fifth Third to now withhold the

  Kit from Plaintiffs’ review.

         Without reviewing the Welcome Kit, Plaintiffs cannot evaluate how the information

  provided within it interacted with the account agreement. And even if the additional materials in

  the Welcome Kit are considered extrinsic to the account agreements, it will be necessary to

  review such extrinsic evidence, particularly if the Court determines that the contractual language

  at issue is ambiguous, which has been the situation in multiple similar class action cases filed

  around the country.

         The Welcome Kit includes information about Fifth Third’s overdraft fee practice during

  the putative class period, which is consistent with the time in which at least one of the named

  Plaintiffs has maintained an account with the Bank. This information is clearly responsive to

  Plaintiffs’ discovery requests, and falls within the broader categories of information that the

  parties agreed would be produced in the first phase of discovery. Accordingly, Plaintiffs seek

  the Court’s assistance in compelling Fifth Third to produce the Welcome Kit.




                                                   14
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 18 of 25 PageID #: 482




         B.      Employee Training Documents Relating to the Fifth Third’s Overdraft
                 Policies

         Fifth Third’s employee training documents are also at issue in this litigation, and are

  responsive to Plaintiffs’ first set of requests for production:

         REQUEST FOR PRODUCTION NO. 7:

                 With respect to YOUR OVERDRAFT POLICIES, produce the following:
                     g. All DOCUMENTS pertaining to how employees are to respond to

                          questions or complaints concerning overdraft fees.
  (Ex. B, Request for Production (Set One) with Def. Resp.)

         In response to this request, Fifth Third objected that the materials sought were irrelevant

  to this action. Id. Further, when Plaintiffs requested this information again, after Mr.

  Mendelsohn referred to employee training materials in his deposition, Fifth Third again

  responded that the training materials were irrelevant, but added a litany of additional objections

  such as the request was vague, ambiguous, overly broad, burdensome, and disproportionate to

  the need of the case.

         Again, when Plaintiffs asked Mr. Mendelsohn about Fifth Third’s account opening

  process, he specifically referred to what employees are to explain to customers about the Bank’s

  overdraft fee practice. He stated that employees are to describe “the posting process and the

  overdraft fees,” and that the employees have three points of reference that they use to explain the

  Bank’s policies: the account agreement, the Regulation E opt-in form, and a video. They use

  these materials to “explain how the processing works.” (Ex. I, Mendelsohn Dep. Tr., at 141:14 –

  143:10.)

         Employee training as it relates to explanations of Fifth Third’s overdraft practices are

  relevant to this action for the same reasons mentioned in the Section V.A., supra, and if Plaintiffs




                                                    15
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 19 of 25 PageID #: 483




  are not permitted to examine these training materials, they cannot determine how employees are

  trained to explain the account agreement to customers, and how these explanations may impact

  customers’ understanding of the overdraft practices. And, at a minimum, these materials will

  provide extrinsic evidence of the meaning of contractual terms if the terms at issue are

  determined by the Court to be ambiguous.

         To the extent Fifth Third suggests that this request is ambiguous, overly broad, etc., Mr.

  Mendelsohn explicitly stated in his testimony that there are specific training materials outlining

  what employees are to explain to customers about overdrafts in the account opening process.

  Those are the materials Plaintiffs are seeking, although if there are other relevant and responsive

  training materials on the topic of Fifth Third’s overdraft fee practices, those should be produced

  as well.

         Given that the training documents used by employees throughout the putative class

  period (which includes the time Plaintiffs have maintained accounts with the Bank) explain the

  Bank’s overdraft program, they are relevant and applicable in the first phase of discovery.

  Accordingly, Plaintiffs seek the Court’s assistance in compelling the Bank to produce the

  employee training materials used by Fifth Third to explain its overdraft fee practice to its

  customers during the putative class period.

         C.      Brochures, Pamphlets and Promotional Material Given to Customers
                 Explaining Overdrafts/Overdraft Policies

         Plaintiffs requested in discovery all information describing Fifth Third’s overdraft fee

  policies. (See RFP Nos. 4 and 7 (a)-(c) and (e) which are fully set forth in Section V.A., supra.)

  Mr. Mendelsohn refers to these types of materials throughout his deposition, and if given to

  customers during the putative class period, they are responsive for the same reasons described in

  Sections V.A. and V.B.



                                                   16
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 20 of 25 PageID #: 484




         Plaintiffs requested this information from Fifth Third following Mr. Mendelsohn’s

  deposition. Fifth Third did not object to producing these promotional materials and referred

  Plaintiffs to the six pages of documents that it produced in response to Plaintiffs’ supplemental

  requests.3 Given that the six pages produced included documents that were purportedly

  responsive to multiple categories of requested documents, Plaintiffs are concerned that the

  production does not include all responsive promotional materials related to overdraft practices

  that were used during the putative class period.

         Plaintiffs requested Fifth Third confirm whether the documents produced were all of the

  responsive documents on this subject within its possession, custody, or control. (Ex. L.) Fifth

  Third did not respond. Accordingly, Plaintiffs seek the Court’s assistance in compelling the

  Bank to confirm whether it has produced all responsive documents and, if not, produce all

  brochures, pamphlets and promotional material given to customers explaining

  overdrafts/overdraft policies, and specifying the dates on which the materials were used.

         D.      Video Explaining Overdrafts/Overdraft Policies

         Plaintiffs requested in discovery all information describing Fifth Third’s overdraft fee

  policies. (See RFP Nos. 4 and 7 (a)-(c) and (e) which are fully set forth in Section V.A., supra.)

         Mr. Mendelsohn, in his testimony, describes a video that is used by employees to educate

  customers on Fifth Third’s overdraft fee practices. (Ex. I, Mendelsohn Dep. Tr., at 141:14 –

  143:10.) Plaintiffs requested this video in their supplemental discovery requests following Mr.

  Mendelsohn’s deposition, and Fifth Third responded by providing a link to a video. (Ex. L.)

  Plaintiffs simply want to confirm that this was the only video used, and the dates on which it was



  3
   Fifth Third indicated that the six pages it produced included not only brochures and similar
  documents, but also changes in terms documents, meaning the six pages consist of multiple types
  of responsive documents – not just promotional materials.


                                                     17
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 21 of 25 PageID #: 485




  used by the Bank. Plaintiffs requested this information from Fifth Third, but it did not respond.

  Accordingly, Plaintiffs seek the Court’s assistance in compelling the Bank to confirm whether

  the video it produced is the only video used for purposes of explaining overdrafts, and the dates

  on which it has been used. If there are other responsive videos, Plaintiffs’ request the Court to

  compel Fifth Third to produce them.

         E.      Change In Terms Documents/Notices

         Plaintiffs requested any documents reflecting changes in account agreement terms. See,

  RFP Nos. 3(a) and 4:

         REQUEST FOR PRODUCTION NO. 3:

                        With respect to DOCUMENTS you have provided to PLAINTIFFS
                 regarding PLAINTIFFS’ checking account(s) and any other account(s)
                 PLAINTIFFS have or have had with YOU, please produce:

                 a. ALL versions of any AGREEMENT(s) and other contracts, including all
                    versions of opt-in agreements and forms (pursuant to Regulation E, 12 C.F.R.
                    1005.17), contractual disclosures that contain information regarding the
                    overdraft fee practice, and all DOCUMENTS regarding, referring or relating
                    to the AGREEMENT(s), including but not limited to all schedules of fees for
                    services and notices or messages sent to PLAINTIFFS reflecting any revision
                    or modification of that/those DOCUMENT(s), during the CLASS PERIOD

         REQUEST FOR PRODUCTION NO. 4:

                         To the extent the AGREEMENTS or other contracts provided to
                 PLAINTIFFS that YOU identified as responsive to Request No. 3 differ from the
                 AGREEMENTS or other contracts that YOU provided to other members of the
                 putative class as defined in the SAC, please produce ALL additional versions of
                 any AGREEMENT(s) and other contracts, including all additional versions of
                 opt-in agreements and forms (pursuant to Regulation E, 12 C.F.R. 1005.17),
                 contractual disclosures that contain information regarding the overdraft fee
                 practice, and all DOCUMENTS regarding, referring or relating to the
                 AGREEMENT(s), including but not limited to all schedules of fees for services
                 and notices or messages sent to customers reflecting any revision or modification
                 of that/those DOCUMENT(s), during the CLASS PERIOD.

  (Ex. B (emphasis added).)




                                                  18
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 22 of 25 PageID #: 486




         Fifth Third did not produce any change in terms documents in its initial document

  production. Accordingly, Plaintiffs inquired about these documents in the subsequent February

  2019 meet and confer discussions. (Ex. D.) Fifth Third responded that it did not have any

  communications between itself and Plaintiffs regarding any change in terms notifications. (Ex.

  F.) Although it seemed odd that Fifth Third would not have had records regarding change in

  terms notifications that went out during the time in which Plaintiffs have had their accounts,

  especially since the account agreement changed substantially in approximately 2012, Plaintiffs

  opted to wait to question Fifth Third about it in the 30(b)(6) deposition.

         When questioned, Mr. Mendelsohn confirmed that Fifth Third sends change in terms

  documents to customers, usually by including them with statements. He also confirmed that for

  at least the changes made in 2017 and 2018, change in terms notices were sent to customers.

  (Ex. I, Mendelsohn Dep. Tr., at 92:25 – 94:3.)

         Plaintiffs again requested these documents from Fifth Third following the 30(b)(6)

  deposition, and Fifth Third responded with the production of the six documents. (Exs. J, K.)

  Plaintiffs followed up and asked Fifth Third to confirm if it had produced all of the responsive

  change in terms documents in its possession, custody or control. Fifth Third did not respond.

  (Ex. L.) Accordingly, Plaintiffs seek the Court’s assistance in compelling the Bank to confirm

  whether it has produced all responsive documents and, if not, produce all change in terms

  documents responsive to Plaintiffs’ requests for production.

  VI     CONCLUSION

         Although today is the last day in the discovery period, Plaintiffs could not have brought

  this motion to compel sooner given the time Fifth Third took to respond to Plaintiff’s

  supplemental discovery requests following Mr. Mendelsohn’s deposition. The parties’




                                                   19
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 23 of 25 PageID #: 487




  willingness to work together has led to the resolution of several discovery disputes (some not

  mentioned here) and has helped to define the remaining disagreements. At this point, however,

  the parties have reached an impasse as to the discovery issues highlighted in this motion.

  Accordingly, Plaintiffs seek the Court’s assistance and request the Court to compel the Bank to

  produce the remaining responsive documents.


  Dated: September 27, 2019                    Respectfully submitted,

                                                /s/ Richard D. McCune
                                               Richard D. McCune (Pro Hac Vice)
                                               Emily J. Kirk (Pro Hac Vice)
                                               McCUNE WRIGHT AREVALO LLP
                                               3281 East Guasti Road, Suite 100
                                               Ontario, CA 91761
                                               Tel: (909) 557-1250
                                               Fax: (909) 557-1275
                                               Email: rdm@mccunewright.com
                                                        ejk@mccunewright.com

                                               John C. Whitfield
                                               Caroline Ramsey Taylor
                                               WHITFIELD BRYSON & MASON LLP
                                               19 North Main Street
                                               Madisonville, Kentucky 42431
                                               Tel: 270-821-0656
                                               Fax: 270-825-1163
                                               Email: john@wbmllp.com
                                                      caroline@wbmllp.com

                                               Gary E. Mason, Pro Hac Vice
                                               WHITFIELD BRYSON & MASON LLP
                                               5101 Wisconsin Ave. NW, Ste. 305
                                               Washington, DC 20016
                                               Tel: (202) 429-2290
                                               Fax: (202) 429-2294
                                               Email: gary@wbmllp.com

                                               Taras Kick, Pro Hac Vice
                                               THE KICK LAW FIRM, APC
                                               815 Moraga Drive
                                               Los Angeles, California 90049
                                               Tel: (310) 395-2988
                                               Fax: (310) 395-2088
                                               Email: taras@kicklawfirm.com




                                                  20
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 24 of 25 PageID #: 488




                                     Jeffrey M. Ostrow, Pro Hac Vice
                                     KOPELOWITZ OSTROW
                                     FERGUSON WEISELBERG GILBERT
                                     One West Las Olas Blvd., Ste. 500
                                     Fort Lauderdale, FL 33301
                                     Tel: (954) 525-4100
                                     Fax: (954) 525-4300
                                     Email: ostrow@kolawyers.com

                                     Attorneys for Plaintiffs,
                                     and the Proposed Class




                                       21
Case 3:17-cv-00489-GNS-RSE Document 63 Filed 09/27/19 Page 25 of 25 PageID #: 489




                                  CERTIFICATE OF SERVICE

         I hereby certify that I caused the foregoing to be filed using the Court’s CM/ECF system.

  Notice of this filing will be served on all parties of record by operation of the CM/ECF system,

  and said parties may access the filing through the ECF system.



                                                /s/ Richard D. McCune




                                                 22
